Title: To Thomas Jefferson from Joseph Yznardi, Sr., 7 August 1801
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


[Exmo. Se]ñor
Baltimore 7 de Agosto 1801
Muy Señor mio, y de todo mi Respecto
Como dije á V.E en mi Ultima me puse en Camino el 27 del pasado, con el Ansia de Visitarlo, y despedirme, pero por mi delicadesa, u por Accidentes, no Conprehensibles Recay en esta muy Malo, donde Aviendome Visto, el General Smith me Inpuso de la reprehencible Conducta de mi Hijo, mas por estenso y de su Miserable Situasion, poniendome en la precision de pagar sus gastos, por el Honor de mi Nonbre, y decoro del Consulado
dicho, G.S. me ha ensinado, la Apresiable de V.E de 25 del pasado, qe me ha llenado de Consuelo, en ver la Opinion, qe Merese mi Conducta, y consequente, á ella, y al Contenido de mi Ultima de la Misma fecha á V.E me beo en la precision, de pedir, el Nonbramiento, del Consulado de Cadiz, qe Aseptaré por el tienpo que […] […]inasion de Asuntos pendientes [a mi Cargo] Cuyo Exequator, esperase si V.E lo tiene a bien asta mi Salida para España, permanesiendo aqui en Casa de Mr. Beraveu, H.C.M. Consul
tengo el Honor, con el Respecto, qe devo de repetir á V.E mi Obediencia
Exmo. Señor
Josef Yznardy
 
Editors’ translation
Most Excellent Sir
Baltimore, 7 August 1801
My Most Illustrious Sir and with all my respect
As I said to Your Excellency in my last letter, I departed on the 27th of last month with the desire to visit you and to say goodbye, but either because of my poor health or for unexpected illness I had a serious relapse. When General Smith saw me, he informed me in greater detail of the reprehensible conduct of my son as well as of his miserable situation, thus placing me under the obligation to pay his expenses, in order to save the honor of my name and the decorum of the consulate.
The above-mentioned General Smith has shown me your much appreciated letter of the 25th of last month, which gave me comfort when I saw the esteem that my behavior earned me, and as a result of that letter and what I wrote on the same date to Your Excellency, I find myself obliged to request to be named to the consulate of Cadiz, which I will accept for as long a time as […] pending business for which I am responsible, whose execution is desirable if Your Excellency thinks it wise until my departure to Spain, while I remain here in the house of Mr. Bernabéu, His Catholic Majesty’s consul.
I have the honor, with all the respect that is due you, to reiterate to Your Excellency my obedience.
Most Excellent Sir
Josef Yznardy
